DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims status
Applicants canceled claims 1-19 and 29-37. Hence, only claims 20-28 are pending.
Priority
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application Nos. 12/515261; 60/860240 and 60/860788, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 20-28 are directed to a method of inhibiting protein kinase C in a subject comprising delivering an amount of a synthetic preparation of endoxifen effective to inhibit PKC in the subject, wherein the synthetic endoxifen is at least 80% Z-endoxifen. However, the above applications do not provide disclosure for the instant claimed method (claims 20-28). Instant claims also lack disclosure in the 371 application PCT/US07/85443. Thus, the earliest priority for the instant claims is 5/21/2009.
	Applicants have not provided any arguments regarding the lack of priority, mentioned above, and hence the Office maintains the position regarding on the lack of priority.
Terminal Disclaimer
The terminal disclaimer filed on 8/3/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10376479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejection
In response to the Double Patenting Rejection over US Patent No.9333190, Applicants’ argue that the Restriction Requirement in the instant application (10/28/21) separated the present elected method of treatment and a pharmaceutical composition, which is the claimed subject matter in the above US patent 9333190. Accordingly, it is argued that the Double patenting rejection should be withdrawn. 
Applicants’ arguments have been found persuasive and therefore the following Double Patenting Rejection over the claims of US 9333190 has been withdrawn:

	Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,333,190 in view of Manji et al (The British Journal of Psychiatry. 178:s107-s119 (2001) and Lim et al (The Journal of Pharmacology and Experimental Therapeutics, 2006, v 318, No.2, p 503-512) (both cited on IDS dated 12/28/21). 
Upon further consideration and in light of the arguments made by Applicants (dated 8/3/22), the rejection of claims 23 

Claim Rejections - 35 USC § 103

2.	Claims 20, 22, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (Breast Cancer Research and Treatment, 2004- cited on IDS) in view of Lim et al (Experimental & Molecular Therapeutics, 32: cellular Pharmacology and Pharmacogenomics; submitted by applicants on IDS 12/8/09), i Einat et al (Neuropyschobiology, 2007-cited on IDS) and Manjit et al (British Journal of Psychiatry, 2001-cited on IDS).

Johnson et al teaches synthetic endoxifen for having equivalent activity of tamoxifen metabolites (4-OH tamoxifen) (abstract). Page 152 (col. 1) states that some tamoxifen metabolites are equally potent estrogens, and that tamoxifen metabolite (4-hydroxy-N-desmethyl tamoxifen i.e., endoxifen) is identified in plasma of patients receiving tamoxifen (p 152, col.1). Johnson characterized the ER binding properties of this metabolite and its effects on the expression of estrogen responsive genes and on the proliferation of ER positive breast cancer cells.
In the Methods section, Johnson teaches synthetic endoxifen, both E and Z isomers (page 152). On page 156, Johnson states that endoxifen is very effective in inhibiting breast cancer.  
Lim et al l (THE JOURNAL OF PHARMACOLOGY AND EXPERIMENTAL THERAPEUTICS VoI. 318, No. 2) teaches that endoxifen (4-hydroxy-N-des- methyl-tamoxifen), a pharmacogenetically regulated metabolite of tamoxifen, is equipotent to 4-hydroxy-tamoxifen (4-OH-Tam) with respect to estrogen receptor binding and inhibition of estradiol (E2)-induced cell proliferation. Endoxifen was also found to be more abundant in human plasma than 4-OH-Tam, and its formation has been shown to be primarily catalyzed by cytochrome P450 2D6 (CYP2D6) (abstract). Lim teaches that in conclusion, the spectrum of pharmacological activity and potency of endoxifen is quite similar to that of 4-OH-Tam. Based on these data and abundance in plasma, Lim suggest that endoxifen is a major component of the total tamoxifen activity in women taking tamoxifen. For the claimed pure, synthetic isomers of endoxifen, Lim teaches the pure Z-isomers and a mixture of 75% Z and 25% E isomers (see materials and methods page 504). 
Johnson and Lim do not teach the instant claimed PKC inhibition and oral compositions. 
Einat teaches that activated protein kinase C (PKC) levels enhances the release of a neurotransmitter, dopamine, implicated in manic syndrome and thus may play a major role in maniac disorders (page 128, 1st paragraph). Einat further observed that PKC levels are founds to be elevated in the postmortem brains of bipolar disorder patients (page 124, col. 1). Einat states that structurally distinct anti-manic compounds such as valproate lithium and tamoxifen are capable of attenuating PKC levels (page 124, col. 2). Einat shows that tamoxifen induces PKC inhibition and results in distinct behavioral changes that model antimanic effects (page 128, col. 1).  Additionally, Einat states that even though tamoxifen is a non-selective PKC inhibitor that also has an estrogen receptor interaction and affects MAP kinases, oxidative stress, mitochondrial permeability etc., tamoxifen is proven to be safe among known PKC inhibitors and effective in treating malignant glioma (page 128, last paragraph). 
Manji also teaches that tamoxifen, lithium and valproate are effective in inhibiting PKC inhibition and PKC plays a major role in manic disorders such as treatment of bipolar disorders (abstract; page 10). Fig. 3 of Manji shows that the antimanic activity of tamoxifen.
Therefore, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to employ synthetic endoxifen of Johnson in preparing a pharmacological composition and employ the same to inhibit PKC by administering to a subject in need thereof because Lim, similar to Johnson, teaches that the spectrum of pharmacological activity and potency of endoxifen is quite similar to that of 4-OH-Tam and suggest that endoxifen is a major component of the total tamoxifen activity in women taking tamoxifen. Both Johnson and Lim recognize that synthetic endoxifen is equipotent to that of tamoxifen in its pharmacological activity. In this regard, Manji and Einat teaches tamoxifen is an effective PKC inhibitor. Einat states that even though tamoxifen is a non-selective PKC inhibitor that also has an estrogen receptor interaction and affects MAP kinases, oxidative stress, mitochondrial permeability etc., tamoxifen is proven to be safe among known PKC inhibitors and effective in treating malignant glioma (page 128, last paragraph). Accordingly, one skilled in the art would have expected to achieve an equally potent PKC inhibitory effect with z-endoxifen of Johnson. Therefore, a skilled artisan would have expected endoxifen to be equally effective in inhibiting the PKC and thus treat not only breast cancer but also manic disorders such as bipolar disorder. 
With respect to claimed “at least 80% z-endoxifen”, a skilled artisan would have been motivated to employ highly pure z-endoxifen with an expectation to provide the optimum and desired therapeutic effect. 

3.	Claim 21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al in view of Lim et al, Einat et al and Manji et al, as applied to claims 20, 22, 24 and 25 and further in view of US 4,310,523 to Neumann and US 2005/0038111 to Bateman et al. 
Johnson, Einat, Manji and Lim fail to teach the claimed oral tablet formulation of endoxifen. 
Neumann teaches a composition comprising an anti-estrogen and anti-gonadotropically effective anti-androgen, wherein the former is tamoxifen (abstract). Neumann teaches administering the compositions by several routes including in the form of oral tablets (col. 9, l 9-21).  The tablets containing tamoxifen are described in 1 and contain excipients/carriers such as lactose, PVP, Aerosol etc.
Bateman et al teaches oral pharmacological compositions comprising tamoxifen and bicalutamide (abstract) and suggests administering the oral composition in the form of tablets, which are further coated with conventional coating such as enteric coating [abstract, 0021-0022, 0035, 0048 and 0097]. Bateman further teaches tamoxifen citrate salt in the oral composition [0097].
Hence, it would have been obvious for one skilled in the art at the time of the instant invention was made to look to the teachings of prior art such as those of Neumann and Bateman, in preparing oral endoxifen compositions used for inhibiting PKC (Johnson, Lim, Einat and Manji) because, Neumann teaches various routes of administering tamoxifen (compound related to endoxifen as suggested by Lim) including tablets with an expectation to provide effective delivery of the compound. Further, Bateman teaches preparing enteric coated tablets as a conventional method of preparing tamoxifen, and in particular tamoxifen citrate salt. Therefore, one skilled in the art would have been motivated to employ a citrate salt of endoxifen and expect an effective oral mode of administration of endoxifen (of Johnson modified by Lim, Einat and Manji). One skilled in the art would have been motivated to do so because Johnson and Lim suggest that endoxifen is equally effective as tamoxifen and Neumann and Bateman references suggest that a citrate salt of tamoxifen is used for effective oral preparations.  

 
Allowable Subject Matter
Claims 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 26-28 are allowed because the prior art of record as a whole does not teach or suggest employing a synthetic endoxifen in an oral composition, wherein the said synthetic compound is at least 80% z-endoxifen and is in a citrate salt form. Lim et al (closest prior art of record) suggests that endoxifen, a metabolite of tamoxifen, provides potent anti-estrogenic effects. However, Lim does not teach or suggest employing any particular salt form of synthetic preparation containing at least 80% endoxifen wherein the composition is an enteric coated tablet or enteric coated capsule. On the contrary, applicants have provided evidence that oral enteric coated preparations containing citrate form of z-endoxifen (containing at least 80% z-endoxifen) exhibits a greater bioavailability than that obtained higher amounts of tamoxifen. Applicants filed a terminal disclaimer over US Patent No. US 10376479.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
4. Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. 
	With respect to claims 20-25, Applicants argue that the references do not teach each and every element of the claims because: i) None of the cited references teach a synthetic preparation of endoxifen wherein the synthetic endoxifen is at least 80% Z-endoxifen for inhibition of PKC; ii) The skilled person would not predict oral administration of endoxifen to be effective in delivering an active form of the drug systemically to a subject a) Because it is a phenolic compound, the skilled person would have expected endoxifen to be glucuronidated in the gut (gastrointestinal tract) b) Because it is a phenolic compound, the skilled person would have expected endoxifen to be sulfonated in the gastrointestinal tract c) Because of its low lipophilicity, the skilled person would expect endoxifen to have poor absorption after oral administration d) Applicant has shown that bioavailability of orally-administered endoxifen is an unexpected result; and iii) The cited art does not make it obvious to try replacing tamoxifen with endoxifen because the result is unpredictable.
	It is argued that Johnson does not state endoxifen is very effective in inhibition breast cancer, and instead Johnson only characterized the effect of endoxifen on cultured cells and that Johnson suggests ensuring patients receiving tamoxifen are capable of metabolizing it, receiving full range of tamoxifen effects. It is argued that Johnson only teaches 50% Z-endoxifen and not enriching to 80%. It is argued that Lim is concerned about the anti-estrogenic activity of tamoxifen and its metabolites, each with varying degrees of activity. It is argued that Lim teaches 75% Z-endoxifen and not enriching to 80%. It is argued that Lim only teaches purchasing pure Z-isomers of 4-OH-tamoxifen from Sigma but does not teach pure-Z isomers. It is argued that Examiner also admits that only Lim and Johnson references mention endoxifen. It is argued that Manji and Einat references are directed to tamoxifen but endoxifen of the claimed purity and claimed composition. It is argued that Neumann and Bateman references does not teach the claimed composition. It is argued that there is no motivation to combine the references so as to provide the increased percentage of Z-endoxifen, to administer endoxifen to effectively deliver the active form.
	The arguments above have been considered but not found persuasive, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references applied to the pending claims provide the teaching of Z-endoxifen being one of the active metabolites of tamoxifen with anti-estrogenic activity, similar to tamoxifen (Johnson and Lim), in particular, endoxifen being more abundant in human plasma than other metabolites. The argument that Johnson does not endoxifen is effective in inhibiting breast cancer is not persuasive because clearly Johnson attributes the effect (page 156, fig 3 and col.2). Johnson also suggests endoxifen more potent than the parent tamoxifen (p 157, col. 1). With respect to the argument that Johnson suggests a combination of the metabolites, instant “comprising” does not exclude the presence of other metabolites. Thus, one of an ordinary skill in the art would have been motivated to administer the metabolites of tamoxifen i.e, endoxifen, in a pharmaceutical composition to subjects with an expectation to provide equivalent anti-estrogenic activity as that of tamoxifen because Johnson teaches that tamoxifen is extensively metabolized that endoxifen is the most active metabolite, and capable of binding estrogen receptor (ER) in greater efficacy than tamoxifen (p 157, col. 1).
	With respect to the argument regarding the purity of endoxifen, Johnson and Lim references discuss the purity of endoxifen (50% and 75% respectively) and Further, it is noted that Lim describes E2, pure Z-(trans)-isomers (>98% Z) of 4-OH Tam (materials and methods). Hence, one of an ordinary skill in the art would have been motivated to employ a highly pure form of the compound because Johnson mentions purifying the product for determining its anti-estrogenic effect. 
	While Applicants argue that Einat, Manji do not teach instant endoxifen and instead only teach tamoxifen, the rejection is based on a combination references, and further all of the references are related to the antiestrogen activity of tamoxifen and its metabolites. Similarly, the argument that Newmann and Bateman fails to teach endoxifen composition as claimed is not persuasive because the references teach anti-estrogenic tamoxifen containing oral compositions that are in the form of tablets, capsules and enteric coated compositions. Accordingly, it would have been within the gambit of one of an ordinary skill art to look to the analogous teachings of Einat and Manji to employ endoxifen, a highly effective metabolite of tamoxifen, to not provide anti-estrogenic activity as well as PKC inhibiting effect. One of an ordinary skill in the art would have prepared enteric coated tablets or capsules with endoxifen with an expectation to provide an effective and targeted release of endoxifen. Hence, the arguments are not persuasive.
With respect to the Declaration by Dr. Ahmad under 37 CFR 1.132, dated 8/3/22, it is argued that Applicants argue that inventors evaluated and unexpectedly show that oral administration of endoxifen provides effective systemic delivery (Table 1). It is submitted that endoxifen is a phenolic compound and hence expected, at the time of the filing of the instant application, to be inactivated by glucuronidation in the gut; and further poorly absorbed after oral administration. Applicants’ arguments and the Declaration have been considered. In response to the arguments and the results of the Declaration, it is noted that applicants employ only one endoxifen compositions, wherein the composition  is a citrate salt of Z- endoxifen with at least 80% purity it is unclear as what the actual purity of the compound is because at least 80% denotes a range of 80% and above 80%. Applicants have not compared any other endoxifen tablets other than an enteric coated tablet that employs a Z-endoxifen citrate of at least 80% purity. Hence, the results in Table 1 are attributed to only the exemplified composition of endoxifen (in the Declaration), which is the same as in instant claim 26. Whereas instant claims 20-25 are not limited to an enteric coated tablet that employs a Z-endoxifen citrate of at least 80% purity. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, Applicants have not provided any evidence to show that the composition of claims 20-25 (the composition in claims 20-25 is not the same as that tested) can provide the same effect as that observed with the tested composition in the declaration. On one hand Applicants argue that the administration of endoxifen is not expected to provide the desired plasma concentration and on the other hand, show the unexpected results only with a composition that is commensurate in scope with claim 26. Therefore, claims 26-28 have been indicated allowed and the rejection of claims 20-25 has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611